                      Case 19-12484-MFW              Doc 202       Filed 02/03/20         Page 1 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


      In re:                                              Chapter 11

      JUNO USA, LP, et al., 1                             Case No. 19-12484 (MFW)

                         Debtors.                         (Jointly Administered)


               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                FEBRAURY 5, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME) 2

I.             MATTERS GOING FORWARD AS A STATUS CONFERENCE ONLY:

        1.          Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                    Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral, (iii)
                    Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v) Granting
                    Related Relief, filed on November 19, 2019 [Docket No. 14].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time). The
                                   Committee was given an extension of time to respond until
                                   December 13, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Responses Received:

               A.      Official Committee of Unsecured Creditors’ Preliminary Objection to the Motion
                       of the Debtors for Entry of Interim and Final Orders (i) Authorizing Debtors to
                       Obtain Postpetition Secured Financing, (ii) Authorizing the Use of Cash Collateral,
                       (iii) Modifying the Automatic Stay, (iv) Scheduling a Final Hearing, and (v)
                       Granting Related Relief, filed on December 13, 2019 [Docket No. 73].

               Related Pleadings:

               A.      Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured Financing,
                       (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the Automatic



  1
        The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
        are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT Forge,
        Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long Lake
        Road, Suite 205, Bloomfield Hills, Michigan 48304.
  2
        The hearing will be held before the Honorable Mary F. Walrath, the United States Bankruptcy Court for the District
        of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who
        wishes to appear telephonically must contact COURTCALL, LLC at (866) 582-6878.
            Case 19-12484-MFW         Doc 202      Filed 02/03/20    Page 2 of 3



             Stay, and (iv) Granting Related Relief, entered on November 21, 2019 [Docket No.
             29].

     B.      Notice of Motions and Hearing, filed on November 21, 2019 [Docket No. 32].

     C.      Debtors’ Statement and Response to the Official Committee of Unsecured
             Creditors’ Preliminary Objection to Debtors’ Post-Petition Financing Motion, filed
             on December 16, 2019 [Docket No. 81].

     D.      Second Interim Order (i) Authorizing Debtors to Obtain Postpetition Secured
             Financing, (ii) Authorizing the Debtors to Use Cash Collateral, (iii) Modifying the
             Automatic Stay, and (iv) Granting Related Relief, entered on December 18, 2019
             [Docket No. 105].

     Status: This matter will go forward as a status conference.

2.        Motion for Entry of an Order (i) Approving Debtors’ Disclosure Statement, (ii)
          Establishing Sponsorship Bid Deadline, (iii) Determining Dates, Procedures, and
          Forms Applicable to the Solicitation Process, (iv) Establishing Vote Tabulation
          Procedures, and (v) Establishing Objection Deadline and Scheduling Hearing to
          Consider Confirmation of the Plan, filed on January 6, 2019 [Docket No. 134].

     Objection Deadline: January 29, 2020 at 4:00 p.m. (prevailing Eastern Time). The
                         Committee was given an extension of time to respond until February
                         3, 2020 at 10:00 a.m. (prevailing Eastern Time).

     Responses Received:

     A.      United States Trustee’s Objection to Debtors’ Motion to Approve Solicitation
             Procedures and to the Adequacy of the Debtors’ Disclosure Statement, filed on
             January 29, 2020 [Docket No. 194].

     Related Pleadings:

     A.      Debtors’ Joint Plan of Reorganization and Liquidation Under Chapter 11 of the
             Bankruptcy Code filed on December 11, 2019 [Docket No. 66].

     B.      Disclosure Statement for the Debtors’ Joint Plan of Reorganization and Liquidation
             Under Chapter 11 of the Bankruptcy Code, filed on December 11, 2019 [Docket
             No. 67].

     C.      Notice of Hearing to Consider Approval of Disclosure Statement for the Debtors’
             Joint Chapter 11 Plan of Reorganization and Liquidation Under Chapter 11 of the
             Bankruptcy Code, filed on January 8, 2020 [Docket No. 139].




                                             -2-
            Case 19-12484-MFW          Doc 202     Filed 02/03/20   Page 3 of 3



      Status: This matter will go forward as a status conference.



Dated: February 3, 2020                     CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware


                                            /s/ William E. Chipman, Jr.
                                            William E. Chipman, Jr. (No. 3818)
                                            Mark L. Desgrosseilliers (No. 4083)
                                            Mark D. Olivere (No. 4291)
                                            Hercules Plaza
                                            1313 North Market Street, Suite 5400
                                            Wilmington, Delaware 19801
                                            Telephone:     (302) 295-0191
                                            Facsimile:     (302) 295-0199
                                            Email:         chipman@chipmanbrown.com
                                                           desgross@chipmanbrown.com
                                                           olivere@chipmanbrown.com

                                            Counsel to the Debtors and Debtors-In-Possession




                                             -3-
